Citation Nr: 1520053	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976 and from March 1983 to December 1997 with additional periods of Army National Guard Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2008 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and Jackson, Mississippi, respectively.  The case has since been returned to the RO in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a February 2015 videoconference hearing.  A transcript of this hearing is of record.

At the February 2015 Board hearing, the Veteran stated that his physicians had explained that his left shoulder disability was caused by his cervical spine disability.  Therefore, the Board has recharacterized the claim to include the theory of secondary service connection as reflected on the title page.  

In March 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through December 2013, which have been considered by the RO in the January 2014 supplemental statement of the case.

The issues of entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee and entitlement to an evaluation in excess of 10 percent for right hip strain associated with retropatellar pain syndrome of the left knee have been raised by the record at the Veteran's February 2015 Board hearing.  Specifically, the Veteran testified that these service-connected disabilities had worsened since his last VA examinations.  In addition, the issue of entitlement to a compensable evaluation for bilateral hearing loss has been raised by the record in a September 2013 VA treatment record where he reported that his hearing had worsened since his last VA examination.  Therefore, as these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for a left shoulder disability, to include as secondary to a cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities, including posttraumatic stress disorder (PTSD), retropatellar pain syndrome of the left knee, and right hip strain associated with retropatellar pain syndrome of the left knee, preclude him from securing or following substantially gainful employment.  



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting entitlement to a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

Currently, the Veteran has a combined evaluation of 80 percent for his service-connected disabilities, including: PTSD as 70 percent disabling; retropatellar pain syndrome of the left knee ("left knee disability") as 10 percent disabling; bilateral tinnitus as 10 percent disabling; right hip strain associated with retropatellar pain syndrome of the left knee ("right hip disability") as 10 percent disabling; and bilateral hearing loss, allergic rhinitis, hemorrhoids with scar residual, and left varicocele as noncompensable.  The schedular criteria have been satisfied.  38 C.F.R. § 4.16(a).  However, the Veteran has a less than total combined evaluation.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran asserts that he became too disabled to work as of February 2008.  See June 2011 VA Form 21-8940.  At that time, the Veteran explained that a tumor was found in his left femur, which was later diagnosed as lymphoma.  The condition caused him to experience pain in his left knee, left hip and lower back.  See June 2009 Veteran's statement.  Because of safety concerns related to working in an auto repair facility, the Veteran's inability to perform his duties as an auto shop manager and the Veteran's need to obtain medical treatment for his cancer, the Veteran's employer laid him off in February 2008.  See June 2009 statement and October 2011 VA Form 21-4192.  The Veteran is not service-connected for his lymphoma.  

The Veteran contends that his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  See June 2011 VA Form 21-8940.  Specifically, the Veteran argues that his service-connected PTSD, left knee disability and right hip disability are so debilitating that he is unable to secure or maintain employment.  See February 2015 Board hearing transcript.  He testified that he underwent a year of chemotherapy, that he had not returned to work since that time, and that his lymphoma was currently in remission.  The Veteran said that he had wanted to return to work and that he had been offered work at an auto repair shop, however, he believed that his mental health symptoms and physical limitations would prevent him from maintaining such employment.  The Veteran said that when he was working as an auto parts manager, he found interacting with the public to be stressful.  He recalled incidents where he reacted angrily with customers.  He was reprimanded by his employer after running more than a couple of customers away from the business.  He recognized that his behavior was inappropriate.  The Veteran also explained that the physical demands of the job became difficult.  In the automotive shop he mostly stood and moved around the shop helping to stock and move equipment.  He currently wore a hinged knee brace and walked with a cane for stability.  He said he was limited in what he could lift.  He said he would aggravate his right hip if he tried to pick up anything too heavy.  The Veteran also explained that his physical problems impacted walking and prolonged sitting and driving.  While driving to the hearing (364 miles), the Veteran said he stopped every hour or so while driving to get out and walk.  He was currently volunteering with a Veterans Service Organization as a bookkeeper.  He had to get up every 10 minutes while sitting.  

The Veteran had completed two years of college, where he obtained an associate's degree in the arts, and two years of electronics training.  See June 2011 VA Form 21-8940 and August 2011 VA examination.  Since his discharge from the military, the Veteran had worked as a computer service technician, an auto parts specialist, and an auto parts manager.  See Undated Social Security Administration Claimant's Work Background Form.  

At an August 2011 VA psychiatric examination, the VA examiner found that the Veteran was experiencing a variety of moderate to severe PTSD signs and symptoms that impaired his quality of life, his social functioning and his occupational functioning.  The VA examiner found that the Veteran had repeated disturbing memories and dreams of his stressful experiences; became upset and had physical reactions (i.e., heart pounding, trouble breathing, and sweating) when reminded of those experiences; exhibited avoidance behavior; had feelings of a foreshortened future; felt irritable; had angry outbursts; had difficulty concentrating; was hypervigilant and easily startled; and had difficulty falling and staying asleep.  In addition, the VA examiner noted symptoms of anxiety, depressed mood, suspiciousness, mild memory loss, flattened affect, markedly diminished interest in significant activities, feelings of detachment from others, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner concluded that the Veteran's emotional distress and other symptomatology associated with his PTSD interfered with his occupational functioning to a limited degree as he had a limited capacity to handle stress and difficulty with social interaction, which could sometimes reduce his reliability and productivity in the workplace.  

Based on a careful review of all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected PTSD, left knee disability and right hip disability preclude him from securing or maintaining gainful employment.  Most of the Veteran's prior work experience and training has been in the automotive industry.  Although the Veteran has been offered employment with an auto shop since he last worked in 2008, he explained that he could not perform the physical requirements of the job, which included prolonged standing and lifting heavy items, because of his left knee and right hip disabilities.  Furthermore, the Veteran described his emotional problems dealing with the stress of interacting with customers as exhibited by a few angry outburst incidents.  While the August 2011 VA examiner found that the Veteran's mental health symptoms only affected his occupational functioning to a limited degree, the Board finds that the Veteran's various mental symptoms and his competent and credible statements, demonstrate that the Veteran's PTSD is significantly debilitating.  Therefore, the Board concludes that based on the Veteran's collective physical and mental health limitations, the Veteran is unemployable due to his service-connected PTSD, left knee disability and right hip disability, and a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he is entitled to service connection for a cervical spine disability and a left shoulder disability based on his 25 years of military service of daily and rigorous physical fitness training, including push-ups, sit-ups weight training, dead weights, and running and his work as a field medic during his military service.  See December 2008 Notice of Disagreement (NOD), March 2010 VA Form 9, and February 2015 Board hearing transcript.  The Veteran explained that in addition to his military occupational specialty as a Medical Specialist, he was one of the only two master fitness trainers in his unit.  He said that he was responsible for the physical training of his unit and that he had to maintain a high state of personal physical fitness.  See March 2010 VA Form 9.  He reported experiencing neck and shoulder pain while performing his daily exercise regimen.  See December 2008 NOD.  He also performed physical duties as a field medic, including loading tonnage, digging trenches and foxholes, pitching tents, making mock battalion aide stations, and moving equipment and mock patients.  See February 2015 Board hearing transcript.  

At his February 2015 Board hearing, the Veteran testified that his service treatment records did not include treatment for his neck and shoulder pain, because as a field medic, he would treatment himself with Ben-gay cream; he worked out in the field and did not have access to a normal sick call; and his training made him resist seeking treatment unless he was seriously injured.  

At a July 2007 VA general medical examination, the VA examiner, upon x-ray of the Veteran's neck and left shoulder, diagnosed the Veteran with degenerative joint and disk disease of the cervical spine and degenerative joint disease of the left shoulder.  No etiological opinion was requested.  

The record includes a January 2010 statement from the Veteran's private treating physician, Dr. Johnson.  Dr. Johnson stated that the Veteran's neck pain probably began during his military service, was exacerbated by a post-service occupational injury in 2002, included symptoms of radiculopathy, and had been progressively worse in recent years.  Dr. Johnson stated that the Veteran's left shoulder pain seemed to have started during his military service, sometimes radiated down into his arm and hand, and had worsened over the years.  The Board finds that this statement is speculative as to the etiology of the Veteran's neck and shoulder pain and is, therefore, not sufficient to establish service connection.  

A recent March 2015 statement from the Veteran's private treating physician, Dr. Rosenbaugh, documents that the Veteran had undergone an MRI.  When compared to his MRI from two years prior, Dr. Rosenbaugh found that the Veteran had severe degenerative changes of the cervical spine that had advanced to the point of surgical intervention.  Dr. Rosenbaugh concluded that this degree of degeneration took between 15 to 20 years of progression to reach this point.  No specific link to the Veteran's military service was made.  

At his February 2015 Board hearing, the Veteran testified that his VA treating physician had explained that his left shoulder symptoms were associated with his diagnosed cervical spine disability.  A November 2012 VA treatment record documents that the Veteran had a diagnosis of chronic neck pain with left shoulder radiculopathy versus suprascapular strain.  

As the evidence, including the Veteran's lay statements, suggest that his neck and shoulder pain that he experienced during active duty service may be related to his current cervical and left shoulder disabilities, VA examinations should be provided to determine the etiology of these disabilities.  In addition, an opinion should be obtained as to whether the Veteran's current left shoulder disability was caused or aggravated by his current cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his cervical spine disability and left shoulder disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA orthopedic examination.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.  

All indicated tests and studies should be performed.

Following the examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify and diagnose any current cervical spine disability.

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability had its onset during active duty service, or was incurred in, or was aggravated by, an event, injury, or illness during active duty service? 

c.  Identify and diagnose any current left shoulder disability. 

d.  Is it at least as likely as not (50 percent probability or more) that the Veteran's left shoulder disability had its onset during active duty service, or was incurred in, or was aggravated by, an event, injury, or illness during active duty service?

e.  Or, it is at least as likely as not (50 percent probability or more) that the Veteran's left shoulder disability was caused or permanently aggravated by (worsened beyond the natural progression of such disability) the Veteran's cervical spine disability?

In providing the above opinions, the examiner shoulder consider and address the following:

The Veteran's lay statements regarding the onset and continuity of his neck and left shoulder symptoms, including his assertions that his physical fitness training and field medic duties caused his neck and left shoulder pain during active duty service.  

The April 2002 private x-ray report of the Veteran's cervical spine which revealed probable bilateral C4-5 and C5-6 neural foraminal narrowing.  

The January 2010 statement of Dr. Johnson suggesting a link between the Veteran's current cervical spine and left shoulder disabilities and his military service.  

The March 2015 statement of Dr. Rosenbaugh that the degree of degeneration of the Veteran's current cervical spine disability took 15 to 20 years to develop.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


